Citation Nr: 1329477	
Decision Date: 09/13/13    Archive Date: 09/20/13

DOCKET NO.  06-17 999A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a rating in excess of 20 percent for 
traumatic arthritis and degenerative disc disease of the 
lumbosacral spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to 
October 1990.  

This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Oakland, California, which, in pertinent 
part, continued a 20 percent evaluation for the service-
connected lumbosacral spine disability.  Jurisdiction over 
the claims file is currently held by the RO in Houston, 
Texas.

In November 2009 and August 2011, the Board remanded the 
case for further action by the originating agency. The case 
returned to the Board in February 2012 when the claim for an 
increased rating for the service-connected traumatic 
arthritis and degenerative disc disease of the lumbosacral 
spine was denied.  The Veteran appealed the February 2012 
denial to the Court of Appeals for Veterans Claims (Court).  
In September 2012, the Court granted a Joint Motion for 
Remand (JMR) filed by the parties, which requested that the 
portion of the February 2012 decision that denied a rating 
in excess of 20 percent for the low back disability be 
vacated and remanded.  

The Board remanded the claim in April 2013 for additional 
development.  A June 2013 supplemental statement of the case 
denied the claim.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A preliminary review of the record indicates that this claim 
requires additional development.  

The April 2013 remand requested that the Veteran be 
scheduled for a VA spine examination to determine the 
current severity of all manifestations of his service-
connected thoracolumbar disability.  The remand specified 
that the claims file must properly document all 
notifications to the Veteran as to the scheduled VA 
examination and any associated tests.

A record in the claims file provides that a June 2013 DBQ 
back conditions examination and DBQ medical opinion were 
cancelled because the Veteran failed to report.  However, 
the record before the Board does not include a notification 
letter for the June 2013 examination.  See Stegall v. West, 
11 Vet. App. 268, 271 (1998) (a remand by the Board confers 
on the Veteran, as a matter of law, the right to compliance 
with the remand orders).  As a result, the Board cannot 
conclude that the Veteran was properly informed of the VA 
examination.  

In addition, the numerous past notice and address problems 
in this case, which the JMR documented in detail, also 
require that the Board ensure that the Veteran is provided 
notice of any VA examination.  

Thus, the Veteran must be afforded another opportunity to 
appear for a VA examination.  The RO should ensure that a 
copy of the notification letter is associated with the 
record. 

The Veteran is hereby notified that when a claimant fails to 
report for an examination scheduled in conjunction with a 
reopened claim for a benefit which was previously 
disallowed, the claim shall be disallowed.  38 C.F.R. § 
3.655 (2013).  If a claimant wishes assistance, he cannot 
passively wait for it in circumstances where he should have 
information that is essential in obtaining the putative 
evidence.  Wamhoff v. Brown, 8 Vet. App. 517 (1996); Wood v. 
Derwinski, 1 Vet. App. 190 (1991).  Under the law, a 
claimant for VA benefits has the specific responsibility to 
present and support the claim.  38 U.S.C. § 5107(a).  The 
Veteran is advised that his failure to report for any 
scheduled examination without good cause may result in the 
claim being denied. 

In August 2013 correspondence, the Veteran stated that he 
was in VA treatment in Las Vegas at the VISN 22 medical 
center, in conjunction with Medicare/VA joint treatment at 
the Mayo Clinic, North Phoenix Medical Center and the Mayo 
Clinic Shea Campus in Scottsdale/Fountain Hills, Arizona.  

Statutes and regulations require that VA assist a claimant 
by obtaining medical records that are necessary to make a 
decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159.  There are also heightened 
obligations to assure that the record is complete with 
respect to Federal Government records.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).  VA treatment records are deemed to be 
constructively of record in proceedings before the Board.  
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Also in August 2013, the Veteran submitted a copy of an 
August 2013 Statutory Durable Power of Attorney he had sent 
to a San Antonio, Texas, private attorney.  The Veteran's 
cover page to the attorney referred to a final divorce 
decree.  The Board advises the Veteran that according to 
documentation currently in his claims file the Disabled 
American Veterans remain his representative for VA claims.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the 
dates and locations of all VA 
treatment.  Then, obtain and associate 
with the Veteran's claims file and 
Virtual VA eFolder copies of all VA 
medical records that have not been 
associated with the record, to include 
those identified in his August 2013 
correspondence.  

2.  Schedule the Veteran for a VA spine 
examination to determine the current 
severity of all manifestations of his 
service-connected thoracolumbar 
disability.  The claims folder must be 
made available to and reviewed by the 
examiner. 

The Veteran should be advised that 
failure to report for a scheduled VA 
examination without good cause may have 
adverse consequences for his claim, and 
the claims file must properly document 
all notifications to the Veteran as to 
the scheduled VA examination and any 
associated tests.

The examination must include range of 
motion studies of the thoracolumbar 
spine.  In reporting the range of 
motion findings, the examiner must 
comment on the extent of any painful 
motion, functional loss due to pain, 
weakness, excess fatigability, and 
additional disability during flare-ups.  
The examiner should further address 
whether, and if so to what extent, 
there is ankylosis of the thoracolumbar 
spine.  The examiner should discuss 
whether the Veteran's disability has 
resulted in doctor-prescribed bedrest; 
if so, the examiner should address the 
frequency and duration of such bedrest 
in the past 12 months.

The examiner should also identify any 
evidence of neurological disorders, 
including neuropathy in both lower 
extremities and incontinence of the 
bowel or bladder due to the service-
connected back disability.  Any sensory 
or motor impairment in the lower 
extremities due to service-connected 
disability should be identified.  The 
examiner should provide an opinion with 
respect to any symptoms due to nerve 
root impingement as to whether they are 
mild, moderate, moderately severe, or 
severe. 

The examiner should determine whether a 
MRI and/or EMG are required to test for 
neurological impairment. If the tests 
are ordered, the Veteran must receive 
proper notice of the time and place of 
the tests. 

The examiner is requested to provide a 
complete rationale for any opinion 
expressed based on the examiner's 
clinical experience, medical expertise, 
and established medical principles.  If 
an opinion cannot be made without 
resort to speculation, the examiner 
should provide an explanation as to why 
this is so and note what, if any, 
additional evidence would permit such 
an opinion to be made. 

3.  Ensure that a copy of the 
notification letter for the VA 
examination, as well as the 
notification letters for any other 
examinations or tests that are required 
(e.g., an MRI or EMG) are included in 
the claims folder.

4.  Then, readjudicate the Veteran's 
claim.  If the benefit sought on appeal 
remains denied, the appellant and his 
representative should be provided a 
supplemental statement of the case and 
afforded an opportunity to respond.  
The case should be returned to the 
Board for appellate review.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2012).


